DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 06-26-22.
Claims 1, 3 and 18 are amended.
Claim 2 is canceled.
Claims 19-20 are added.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are directed to the newly amended part, and the claims are still under the disclosure of Hashimoto et al. See detailed rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US20040060646).
	Re Claim 1, Hashimoto show and disclose
A method of applying a pattern of electrical conductors to an electrically insulating substrate, which method comprises: 
(a) providing a disposable flexible membrane (polyimide film 11, [0027], fig. 1A) having a pattern of grooves (fig. 1A) in a first surface of the membrane, the pattern corresponding at least partially to a desired pattern of electrical conductors (12, fig. 1A) to be applied to the substrate (13, fig. 1B) and the first surface of the membrane being sufficiently flexible (since the transfer film 11 is made of polyimide, [0027]) to conform to the surface of the substrate (fig. 1B); 
(b) loading into the grooves a transferable composition (12, fig. 1A-1B) that includes, as composition components, electrically conductive particles and a transferable adhesive (Conductive paste 12 consists of noble metal powder, inorganic additive, organic binder, organic solvent, and plasticizer, [0034]), said loading being performed in one or more cycles such that on completion of the loading step the transferable composition substantially fills the grooves (filling and drying of conductive paste 12 is repeated, [0028]), level with the first surface of the membrane, and parts of the first surface between the grooves are substantially devoid of the composition (until recess of the dried surface of conductive paste 12 filled in the grooves of intaglio 11 relative to the non-grooved surface becomes equal to 5 .mu.m or smaller, [0028], fig. 1A); 
(c) bringing the first surface of the membrane into contact with an electrically insulating surface of the substrate (13, fig. 1B); 
(d) applying pressure to the membrane to cause the composition loaded into the grooves in the first surface of the membrane to adhere to the electrically insulating substrate (transfer of the conductive paste by hot pressing, [0016], fig. 1B-1C); and 
(e) separating the membrane from the substrate to transfer the transferable composition from the grooves in the first surface of the membrane to the electrically insulating substrate (fig. 1C), said transfer occurring by virtue of the transferable adhesive in the composition (of acrylic resin used for conductive paste 12, [0044]; and Content of the resin binder in the conductive paste or ceramic green sheet is increased. This will enhance adhesion between a conductive film and the ceramic green sheet when the conductive paste is filled in an intaglio and hot pressed on the ceramic green sheet, thereby removing transfer failure at intaglio transfer and at the same time suppressing internal fracture of the ceramic green sheet, [0007]; fig. 1B-1C) and adherence provided in stop (d).
Re Claim 4, Hashimoto show and disclose
The method as claimed in claim 1, wherein the first surface of the membrane is sufficiently flexible (since film 11 is made of polyimide, [0027]) conform to the surface of the substrate (fig. 1B) so as to permit sufficiently intimate contact with the surface of the substrate so as to enable transfer of the composition loaded into the grooves in step (b) onto the substrate in step (e) (fig. 1B-1C), in the absence of any adhesive layer on the substrate (fig. 1B-1C).
Re Claim 5, Hashimoto show and disclose
The method as claimed in claim 1, wherein the composition loaded into the grooves in step (b) comprises, as an additional composition component, a liquid carrier to form a wet composition, and wherein each cycle includes the steps of: (i) applying an excess of the wet composition to the whole of the first surface of the membrane (filling and drying of conductive paste 12 is repeated until recess of the dried surface of conductive paste 12 filled in the grooves of intaglio 11 relative to the non-grooved surface becomes equal to 5 .mu.m or smaller, [0028]) (ii) removing excess wet composition from the first surface to leave the wet composition substantially only within the grooves in the first surface of the membrane (filled conductive paste 12 only within the grooves, [0028]; the surface of polyimide film must keep clean without conductive paste 12, fig. 1A); and (iii) substantially drying the wet composition within the grooves by removing the liquid carrier to leave dried composition (filling and drying of conductive paste 12 is repeated until recess of the dried surface of conductive paste 12 filled in the grooves of intaglio 11 relative to the non-grooved surface becomes equal to 5 .mu.m or smaller, [0028]).
Re Claim 6, Hashimoto show and disclose
The method as claimed in claim 1 or claim 5, wherein the components of the composition applied during different cycles of the loading step differ from one another in respect of relative proportions and/or materials (filling and drying of conductive paste 12 is repeated until recess of the dried surface of conductive paste 12 filled in the grooves of intaglio 11 relative to the non-grooved surface becomes equal to 5 .mu.m or smaller, [0028]; the height of conductive material will be built up and different for each time repeated filling).
Re Claim 7, Hashimoto show and disclose
The method as claimed in claim 1, wherein a release coating (As the film for making the intaglio, heat resistant material such as polyimide or aramid is used after surface treatment in advance such as coating a mold-releasing agent for easy peeling while transferring, [0027]) is applied to the grooves of the membrane and dried thereon, prior to loading of the composition into the grooves.
	Re Claim 9, Hashimoto show and disclose
The method as claimed in claim 1, wherein the grooves of the pattern of grooves are substantially identical with one another or wherein at least two grooves in the pattern of grooves, or two different segments of a same groove, have different cross-sectional dimensions (fig. 1-2).
Re Claim 10, Hashimoto show and disclose
The method as claimed in claim 1, wherein: 
A] step (d), at which pressure is applied, is performed at a temperature within a range of 60°C to 2000C (In this hot pressing process, the temperature is set at or above the softening temperature of the ceramic green sheet material and at no higher than 100.degree. C. at the maximum. The pressing pressure is about 50 to 80 kg/cm.sup.2 and the pressing time is about 3 to 10 minutes, [0029]); and/or wherein 
B] following step (d), the method further comprises cooling the membrane and the electrically insulating substrate down to a predetermined temperature, wherein the pressure applied to the membrane in step (d) also causes the membrane to retain contact with the substrate until after the membrane and the substrate have cooled down to the predetermined temperature.
Re Claim 11, Hashimoto show and disclose
The method as claimed in claim 1, wherein if subsequent to said separating of step (e), the composition transferred to the electrically insulating substrate is not electrically conductive (insulation sheet 13, fig. 1), then the method further comprises: (f) rendering the transferred composition electrically conductive, thereby providing electrical conductors of the desired pattern (of conductive paste 12 after dried, fig. 1).
Re Claim 12, Hashimoto show and disclose
The method as claimed in claim 11, wherein the composition is rendered electrically conductive in step (f) by applying sufficient energy to sinter the electrically conductive particles, said application of energy optionally comprising heating the transferred composition at at least one temperature within a range of 150°C to 800°C (with conductive paste 12 is dried for 5 to 10 minutes at 100.degree. C. to 150.degree. C. [0028]) or at at least one temperature in the range of 500°C to 900°C (as conductive paste 12, silver-based paste is used which can be fired at 850.degree. C. to 900.degree. C., [0028]).
Re Claim 13, Hashimoto show and disclose
The method as claimed in claim 1, wherein the disposable flexible membrane fulfils at least one of the following features: A- the membrane comprises at least one layer made of a formable plastics polymer (polyimide film 11, [0027], fig. 1) capable of being embossed and/or cast; B- the first surface of the membrane has a pattern of grooves embossed or cast therein (fig. 1); C- the membrane comprises a formable plastics polymer being a thermoplastic polymer selected from the group consisting of cyclic olefin copolymer (COC), polyethylene (PE), cast polypropylene (CPP), and other type of polypropylene (PP), thermoplastic polyurethane (TPU), and combinations thereof; D- the flexible membrane is a preformed membrane consisting of at least two layers, at least one of the layers constituting the first surface of the membrane comprising a thermoplastic polymer selected from the group consisting of cyclic olefin copolymer (COC), polyethylene (PE), cast polypropylene (CPP), and other type of polypropylene (PP), thermoplastic polyurethane (TPU), and combinations thereof, and E- the first surface of the flexible membrane has a mean roughness Rz of 1 µm or less, 500 nm or less, 250 nm or less, or 100 nm or less.
Re Claim 14, Hashimoto show and disclose
The method as claimed in claim 1, wherein the particles of electrically conductive material are made of compounds selected from the group consisting of metals, alloys, organo-metals, conductive polymers, conductive polymers precursors and salts thereof and combinations thereof (silver, [0028]).
Re Claim 15, Hashimoto show and disclose
The method as claimed in claim 1, wherein the transferable adhesive includes at least one of (i) an organic binder, (ii) an organic adhesive that is a pressure and/or heat sensitive adhesive, and (iii) a glass frit (Conductive paste 12 consists of noble metal powder, inorganic additive, organic binder, organic solvent, and plasticizer, [0034]).
Re Claim 16, Hashimoto show and disclose
The method as claimed in claim 1, wherein the pattern of grooves in the first surface of the membrane provided in step (a) is formed by a complementary pattern of rules on a patterning element (fig. 1), the flexible membrane and patterning element optionally being in relative motion during the formation of the pattern (repeating filling; as conductive paste 12, silver-based paste is used which can be fired at 850.degree. C. to 900.degree. C. Intaglio 11 filled with conductive paste 12 is dried for 5 to 10 minutes at 100.degree. C. to 150.degree. C. After drying, the volume of conductive paste 12 filled in the grooves of intaglio 11 reduces due to evaporation of the solvent in the paste. Therefore, filling and drying of conductive paste 12 is repeated until recess of the dried surface of conductive paste 12 filled in the grooves of intaglio 11 relative to the non-grooved surface becomes equal to 5 .mu.m or smaller. [0028]).
Re Claim 20, Hashimoto show and disclose
The method as claimed in claim 1, wherein the first surface of the membrane upon application of the pressure undergoes deformation (since the transfer film 11 is made of polyimide, [0027], and under heat and pressure, [0016]) at least partly mirroring a topography of the substrate surface (reaction force from surface of the substrate 13, fig. 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al.
Re Claim 8, Hashimoto show and disclose
The method as claimed in claim 1, wherein prior to bringing said membrane and said substrate into contact according to step (c), an adhesive coating (21, fig. 2B) is applied to at least one of the electrically insulating substrate and the first surface of the membrane so as to coat any composition present in the grooves, said adhesive coating being dried prior to bringing into contact and a thickness of said dried adhesive coating optionally (fig. 2C),
Hashimoto disclosed claimed invention except for the adhesive layer being not exceeding 2 µm; since the thickness of the conductive layer 12 is 7-8 µm, [0004], and the thickness of the adhesive layer 21 is much thinner than the conductive layer 12, therefore, it would have been obvious to one having ordinary skill in the art could use the adhesive layer not exceeding 2 µm, in order to have a design choice of thickness of the adhesive layer to meet process needs for the electronic device, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Kang et al. (US 9447577).
Re Claims 17-18, Hashimoto show and disclose
The method as claimed in claims 1 and 16 respectively,
Hashimoto does not disclose
wherein the formation of the pattern comprises advancing a continuous membrane made of a formable plastics polymer capable of being embossed and/or cast between a die roller and a counter die, the die roller having protruding rules complementary to the pattern of grooves to be formed on the first surface of the membrane; wherein a distance d between facing edges of adjacent grooves of the pattern of grooves is at least 7.5 µm, at least 10.0 µm, or at least 12.5 µm, and at most 2,000 µm, at most 1,500 µm, at most 1,000 µm, or at most 500 µm.
Kang teaches a device
	wherein the formation of the pattern comprises advancing a continuous membrane made of a formable plastics polymer (polyethylene terephthalate (PET), polyethylene (PE), and polypropylene (PP), [col. 3, line 41]) capable of being embossed and/or cast between a die roller (620, fig. 6) and a counter die (630, fig. 6), the die roller having protruding rules (625, fig. 6) complementary to the pattern of grooves to be formed on the first surface of the membrane (fig. 6);
wherein a distance d between facing edges of adjacent grooves of the pattern of grooves is at least 7.5 µm, at least 10.0 µm, or at least 12.5 µm, and at most 2,000 µm, at most 1,500 µm, at most 1,000 µm, or at most 500 µm (the convex-concave patterns have a pitch P of 0.5 mm, [col. 4, line 60]; and wherein the convex-concave patterns have a pitch of 1.9 mm, [Claim 1]; fig. 6-7).
Therefore, it would have been obvious to one having ordinary skill in the art could use the material of the flexible intaglio and use rollers for embossing the grove pattern with suitable pitches as taught by Kang in the electronic device of Hashimoto, in order to have a design choice of material of the intaglio be able to use process of embossing the grove pattern by rollers for the electronic device; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; furthermore, using rollers to emboss grove pattern of a intaglio is well-known and common in the art; and since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Taylor et al. (US 20040026017).
Re Claims 3 and 19, Hashimoto show and disclose
The method as claimed in claims 1 and 2 respectively, 
Hashimoto does not disclose
wherein the disposable flexible membrane is a continuous web; wherein the electrically insulating substrate is non-planar.
Taylor teaches a device wherein
the disposable flexible membrane is a continuous web (Continuous belt presses, such as described below in reference to FIGS. 3A and 4B, may be used for both piece and web goods, and continuous webs may be processed, [0043]; transfer film is a paper, fabric, PET film or other suitable medium in either sheet (good for pictures) or web (good for continuous repeating patterns, [0044]); wherein the electrically insulating substrate is non-planar (since using high flexible film of continuous web, it could transfer pattern of composite material to a non-planar substrate 430, fig. 3C, 4A and 4B).
Therefore, it would have been obvious to one having ordinary skill in the art could use a continuous web transfer film to transfer patterns of composite material to a non-planar substrate as taught by Taylor for the transfer film of  Hashimoto, in order to increase the flexibility of the transfer film with ability to transfer patters of composite material to variety substrate surfaces (flat or curved) for the electronic device (this method can be implemented as a relatively high throughput production line process that will work with both planar and non-planar substrates and objects, [0004], Taylor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-9442285-B2 US-9289132-B2 US-8470701-B2 US-5992320-A US-20140265005-A1 US-20140015908-A1 US-20110210468-A1 US-20040040653-A1 US-20090117496-A1 US-20100289183-A1 US-20100213169-A1 US-20040191700-A1 US-20090025595-A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848